 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4       JAVIER RAMIREZ-RIVERA,                         Case No. 2:19-cv-00542-APG-PAL
 5                        Petitioner,                   ORDER
 6            v.
 7       THE UNITED STATES OF AMERICA, et
         al.,
 8
                          Respondents.
 9

10           Petitioner Javier Ramirez-Rivera has filed a reply to the response. ECF No. 12. I will stay

11   this action while Ramirez-Rivera pursues his administrative remedies.

12           Ramirez-Rivera is a Mexican citizen who entered the United States without authorization.

13   He is removable from the United States for that reason. Ramirez-Rivera also has two criminal

14   convictions that immigration authorities have ruled also make him removable from the United

15   States. See 8 U.S.C. § 1227(a)(2)(B)(i). One conviction is for misdemeanor possession of 30

16   grams or less of marijuana. The second conviction is for misdemeanor possession of drug

17   paraphernalia.

18           According to Ramirez-Rivera, he has a path to remaining in the United States. First, he

19   must obtain a ruling that the conviction for misdemeanor possession of drug paraphernalia is not a

20   removable offense. Second, he must obtain a waiver of the conviction of misdemeanor

21   possession of 30 grams or less of marijuana as a removable offense. See 8 U.S.C. § 1182(h).1

22   Third, once those obstacles are set aside, he must obtain a favorable decision on the petitions to

23   adjust his status.

24           The Supreme Court has held that, under the categorical approach, a Kansas conviction for

25   possession of drug paraphernalia is not a removable offense. Mellouli v. Lynch, 130 S. Ct. 1980

26   (2015). The Ninth Circuit has held that, under the categorical approach, a Nevada conviction for

27
     1
            Alternatively, his conviction for misdemeanor possession of 30 grams or less of marijuana
28   might not be a removable offense. See 8 U.S.C. § 1227(a)(2)(B)(i).
                                                     1
 1   possession of drug paraphernalia is not a removable offense. Madrigal-Barcenas v. Lynch, 797
 2   F.3d 643 (9th Cir. 2015).2 The Supreme Court in Mellouli described the categorical approach:
 3          Because Congress predicated deportation “on convictions, not conduct,” the
            approach looks to the statutory definition of the offense of conviction, not to the
 4          particulars of an alien’s behavior. . . . The state conviction triggers removal only
            if, by definition, the underlying crime falls within a category of removable
 5          offenses defined by federal law. . . . An alien’s actual conduct is irrelevant to the
            inquiry, as the adjudicator must “presume that the conviction rested upon nothing
 6          more than the least of the acts criminalized” under the state statute.
 7   Mellouli, 135 S. Ct. at 1986 (citations omitted). A conviction for possession of drug
 8   paraphernalia in Kansas, as in Mellouli, or in Nevada, as in Madrigal-Barcenas, is not a
 9   removable offense under the categorical approach because the state schedules of controlled
10   substances in both Kansas and Nevada list substances that the federal schedules of controlled
11   substances do not list. 135 S. Ct. at 1988, 797 F.3d at 645. Instead, the conviction for possession
12   of drug paraphernalia must have some connection to a drug listed in the federal schedule of
13   controlled substances. Mellouli, 135 S. Ct. at 1990-91.
14          Mellouli and Madrigal-Barcenas do not hold that no conviction for possession of drug
15   paraphernalia is a removable offense. Both Mellouli and Madrigal-Barcenas left open the
16   question whether a conviction for possession of drug paraphernalia could be a removable offense
17   under the modified categorical approach:
18          In such cases, “a court may determine which particular offense the noncitizen was
            convicted of by examining the charging document and jury instructions, or in the
19          case of a guilty plea, the plea agreement, plea colloquy, or some comparable
            judicial record of the factual basis for the plea.” . . . Off limits to the adjudicator,
20          however, is any inquiry into the particular facts of the case.
21   Mellouli, 135 S. Ct. at 1986 n.4 (citations omitted). The Ninth Circuit remanded its case to the
22   Board of Immigration Appeals for consideration whether the modified categorical approach
23   would apply to a Nevada drug-paraphernalia conviction. Madrigal-Barcenas, 797 F.3d at 645.
24          I do not have the necessary information to rule upon the potential application of the
25   modified categorical approach. Ramirez-Rivera did not attach any state-court documents of his
26
     2
27           For the purposes of removal, the Ninth Circuit found no material difference between the
     Kansas statute at issue in Mellouli and Nevada's statute at issue in Madrigal-Barcenas. 797 F.3d
28   at 645.
                                                       2
 1   drug-paraphernalia case. Likewise, the respondents did not attach any of those documents to their
 2   response.
 3          Even if I had the necessary information rule under the modified categorical approach, and
 4   even if I ruled in Ramirez-Rivera's favor, this would not be the end of his efforts to obtain relief
 5   from removal. First, Ramirez-Rivera still would need to obtain a waiver of his marijuana-
 6   possession conviction as a reason for removal. Second, the petitions to adjust his status still
 7   would need to be approved.
 8          I do not have jurisdiction to rule on those two issues. 8 U.S.C. § 1252(g). Ramirez-Rivera
 9   would need to present those issues through the administrative process. Judicial review would
10   then occur through the procedures outlined in 8 U.S.C. § 1252. Habeas corpus is not part of those
11   procedures. Ramirez-Rivera must return to the Board of Immigration Appeals to obtain relief,
12   whether now or later.
13          Faced with a similar situation in Madrigal-Barcenas—a question whether the modified
14   categorical approach worked for a drug-paraphernalia conviction and a request for a cancellation
15   of removal—the Ninth Circuit remanded the case to the Board of Immigration Appeals. 797 F.3d
16   at 645. Remand is not possible in this case because this is a habeas corpus action, not a petition
17   for judicial review.
18          Under these circumstances, the respondents’ suggestion—that I stay this action while
19   Ramirez-Rivera pursues his administrative remedies and judicial review—is the better approach.3
20   I will maintain the stay of removal of Ramirez-Rivera from the United States while he pursues his
21   administrative remedies and judicial review.
22          IT THEREFORE IS ORDERED that this action is STAYED while Ramirez-Rivera
23   presents his claim under Mellouli v. Lynch, 130 S. Ct. 1980 (2015), to the Board of Immigration
24   Appeals.
25   3
             I am not persuaded by Ramirez-Rivera’s argument that he should not need to return to the
26   Board of Immigration Appeals. He states that the BIA had the opportunity to consider Mellouli
     sua sponte in his January 23, 2018 motion to reconsider. ECF No. 12, at 2. However, in the
27   petition, Ramirez-Rivera alleges that prior counsel did not present the Mellouli issue to the BIA in
     that motion to reconsider. ECF No. 1, at 10. I cannot call another attempt to reopen his
28   immigration case futile, because Ramirez-Rivera has not yet presented the Mellouli issue to BIA.
                                                       3
 1           IT FURTHER IS ORDERED that the stay of deportation or removal of Ramirez-Rivera
 2   from the United States, entered on April 5, 2019, will remain in effect pending further order of
 3   this court.
 4           IT FURTHER IS ORDERED that the prevailing party in the proceedings before the Board
 5   of Immigration Appeals and any judicial review must file a motion to reopen and to lift the stay
 6   of deportation or removal within 21 days of the conclusion of those proceedings. Further,
 7   Ramirez-Rivera or the respondents may move to reopen the action and seek any relief appropriate
 8   under the circumstances.
 9           IT FURTHER IS ORDERED that the clerk of court shall administratively close this action
10   until such time as the court grants a motion to reopen the action.
11           DATED: April 22, 2019.
12                                                                ______________________________
                                                                  ANDREW P. GORDON
13                                                                United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
